BUSSEY, Presiding Judge:
Harold Davey Cassell, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Pushmataha County, Oklahoma for the offense of Burglary in the Second Degree, After Former Conviction of a Felony. His punishment was fixed at ten (10) years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
This cause was lodged in this Court on November 18, 1970. The defendant’s brief was due to be filed by May 26, 1971; however, no brief was filed, nor was an extension for time in which to file a brief requested. Thereafter, on September 28, 1971, by order of this Court, the cause was summarily submitted for opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment of conviction, and no briefs are filed in support of the Petitioner in Error, this Court will examine the Records only for fundamental error. If none appears on record, the judgment will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
This Court has carefully examined the Record and reviewed the testimony and Petition in Error in the instant case, and finds no fundamental error. The Record discloses that the defendant was afforded a fair and impartial trial, and the evidence, although circumstantial, was sufficient to support the verdict of the jury. There being no apparent error in the Record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
NIX, J., concurs.